Citation Nr: 0106001	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-14 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D. P.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran had active military service from February 1942 to 
April 1946.  He died in February 1999.  The appellant is the 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the claim for service 
connection for the cause of death on the basis that the claim 
was not well grounded.

A personal hearing was held in November 2000 in Washington, 
D. C., before the undersigned Board Member.  The appellant 
and D. P., the veteran's daughter, testified.  A transcript 
of that hearing has been associated with the record on 
appeal.

The Board notes that the appellant has raised the additional 
issue of entitlement to Dependents' Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.  The issue was not certified 
to the Board on appeal and the RO has not adjudicated the 
issue.  Accordingly, this issue is referred to the RO for the 
appropriate action.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded 

claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

At the time of the veteran's death, he was in receipt of 
service connection for residuals of shrapnel wounds of the 
right leg, with multiple scars, compound comminuted fracture 
of the right tibia and fibula, astragalus and fifth 
metatarsal bone and limitation of motion of the right ankle 
requiring a brace.  A 100 percent rating had been assigned 
from May 1, 1946, through October 10, 1946, and a 40 percent 
rating had been in effect from October 11, 1946.  Service 
connection had also been granted for moderate scars, shrapnel 
wounds involving the muscle of the 

right posterior pelvic group, XVII.  It was noted that the 
initial rating for this disability had been included in the 
100 percent rating for the above disability from May 1, 1946 
through October 10, 1946.  Thereafter, a 20 percent rating 
had been assigned from October 11, 1946.  Service connection 
had been granted for moderate scars, shrapnel wounds 
involving the muscle of the right anterior thigh group XIV.  
The initial rating for this disability had been included in 
the initial 100 percent rating, and then a 10 percent rating 
was assigned from October 11, 1946.  In addition, service 
connection had been granted for residuals of a gunshot wound 
to the right arm.  It was noted that this disability was 
covered by the 100 percent rating from May 1 to October 10, 
1946.  Thereafter, a 10 percent rating was assigned for this 
disability.  Service connection was also granted for tender 
scars, shrapnel wounds of the left foot.  The rating for this 
disability was covered by the initial 100 percent rating.  A 
10 percent rating was assigned from October 11, 1946.

The veteran died on February [redacted], 1999.  According to the 
Certificate of Death, the immediate cause of death was 
cardiopulmonary arrest due to or as a consequence of 
atherosclerotic heart disease.  It was further noted that 
other significant conditions contributing to death but not 
related to the cause of death was sepsis.

While the case was on appeal to the Board, the appellant 
submitted additional evidence.  Although the appellant also 
submitted a written waiver of RO review of the additional 
evidence, on remand, the RO must consider this evidence in 
its readjudication of the claim.  The Board notes that at the 
hearing in November 2000, the veteran's daughter testified 
that she was a registered nurse.  In addition, she submitted 
a written statement, received in December 2000, providing her 
medical opinion that the veteran's death in February 1999 
"was expedited by the infection in his right foot."  She 
further noted that the infection in the service-connected 
right foot "traveled systemically through [sic] his body and 
caused the systemic infection called sepsis, which is listed 
as a contributory factor on his death certificate.  
Similarly, this is verified by the medical records and 
evidence submitted . . . to 

establish a causal link between the demise of the veteran and 
the continuance of service connected disability."  Although 
the veteran's daughter has a personal interest in this case, 
she is a registered nurse and the VA is not allowed to ignore 
her medical opinion.  See Pond v. West, 12 Vet. App. 341 
(1999) (the appellant, a licensed chiropractor and a medical 
professional, was competent to provide medical nexus evidence 
and the Board was not free to ignore his opinion).  In light 
of this evidence, the RO should arrange for a physician with 
knowledge of sepsis to review the evidence and provide a 
medical opinion as to whether any service-connected 
disability caused or contributed to the cause of death of the 
veteran.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should arrange for an 
appropriate specialist with knowledge in 
the area of sepsis to review the veteran's 
claims file and render an opinion as to 
whether any of the veteran's service-
connected disabilities caused or 
contributed to the cause of his death.  
The specialist should note the evidence 
which supports the medical opinion 
rendered.  The factors upon which the 
opinions are based must be indicated. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

